KENNON, Judge
(dissenting).
I agree with the majority on the finding of fact, but feel that under the holding below quoted from Layne v. Louisiana Power & Light Co. et al., La.App., 161 So. 29, 35, that plaintiff should recover: “If we should presume that plaintiff momentarily forgot the dangerous wire, which we would not be justified under the evidence in doing, there are many decisions of other jurisdictions which hold that momentary forgetfulness of the danger close at hand is not of itself sufficient to constitute contributory negligence, and while our Supreme Court did not rest its decision on that ground in the case of Whitworth v. Shreveport Belt Railway Company, 112 La. 363, 36 So. 414, 65 L.R.A. 129, an analysis of the case shows that is what was held, for, under no circumstances would Whitworth have taken hold of the hot wire which had a few seconds before killed his companion, Potts, if he had thought for a second. In his desire to render assistance to his stricken fellow worker, he momentarily forgot the danger of grasping the very wire that had killed Potts. In doing so, he went to his death. See Giraudi v. Electric Improvement Co., [107 Cal. 120, 40 P. 108, 28 L.R.A. 596, 48 Am.St.Rep. 114], supra; also Dorsey v. Phillips & Colby Const. Co., 42 Wis. 583, and McQuillan v. City of Seattle, 10 Wash. 464, 38 P. 1119, 45 Am.St.Rep. 799.”